McFARLAND, Chief Justice:
The Department of Property Valuation of the State of Arizona, hy its Director, petitioned this Court to issue a writ of mandamus to compel the Yuma County Board of Supervisors and Robert Nissen, James Fuquay and Clark Yarwood, members thereof, and all persons acting in their behalf, to make changes on the county tax rolls as ordered by the Board of Property Tax Appeals, in accordance with the provisions of A.R.S. § 42-250, as amended, and to enter the totals on the tax rolls on the basis of such changes. After hearing, we issued the writ on August 21, 1968, which, in part, reads as follows:
“Under the statute we are of the opinion that the petition for Writ of Mandamus should be GRANTED.
“IT IS ORDERED: That a Writ of Mandamus shall issue, as prayed for in the petition, without prejudice to property owners’ rights in any future action which may arise. A written decision will follow.”
The appeal by the Department was made in accordance with A.R.S. § 42-245, as amended, which reads:
“B. In all cases where the county board orders a reduction in valuation of any property, the assessor or the department may appeal such decision to the state board in the same manner as provided in subsection A of this section.”
This appeal was from the basis used by the Board of Supervisors in determining values which resulted in an across-the-board reduction and from a general order of the Board affecting all the property in these classes.
It is clear that the Board of Supervisors is given authority under A.R.S. § 42-241, 42-242, and 42-243, as amended, to hear complaints of property owners, but they went beyond this, and made a determination of values of all property in the classes.
A.R.S. § 42-241.01 (Oct. 15, 1967), provides that:
“C. The county board shall either grant or refuse the request of the petitioner, in whole or in part, as may seem just or proper. * * * [or] may correct any error or mistake * *
The function of the county boards is the application of their superior knowledge of local conditions to special cases, so as to equalize valuations within the counties. They are required to cooperate with the State authorities to help attain the goal of uniform valuations throughout the State, at full cash values. A.R.S. § 42-133, subsec. E, as amended. In individual cases their help can be invaluable.
A.R.S. § 42-123, as amended, provides that the State director shall:
“5. Prepare and revise manuals for use by the county assessors * * and shall
“11. * * * assure a uniform valuation of all property throughout the state for property tax purposes, * *
A.R.S. § 42-136, as amended, provides that there shall be twenty-six classes of property which are listed and which include “farm lands” and “Grazing lands.”
Approximately 1,800 parcels of farm land in Yuma County were assessed. Of these, about 600 appealed to the Yuma County Board of Equalization from the action of the assessor. The county board took the position that it was improper to assess all irrigable lands in the Yuma and Gila Valleys at $800 per acre and those in the Well-ton-Mohawk and Dome areas at $600 per acre. The board decided that all such lands ought to be sub-classified in accordance with the U.S. Department of Agriculture, Soil Conservation Service’s “Land Capability Classification,” and, in accordance with the U.S. Department of the Interior, Bureau of Reclamation’s “Productivity” groups. It, therefore, revised the land values downward to figures ranging from $300 *573to $600 per acre. The hoard also concluded that since some 600 tracts were being revalued to lower figures, it would be unfair to ignore approximately 1,200 other parcels whose owners had not requested relief, and included them in a blanket resolution covering all 1,800 properties. In all, or nearly all cases, the values were reduced. Individual appeals appear to have been taken in some or all of these individual cases.
On July 3, 1968, the State Department of Property Valuation filed with the State Board of Property Tax Appeals a notice of contest of the changes made by the Yuma County Board, and, on July 12, 1968, the tax appeals board notified the Yuma County Board of the contest, and ordered the latter to appear before it and justify the reductions. To this notice, the Yuma County Board replied that the State Board had no legal authority for its action, and refused to appear, allowing the hearing to proceed without opposition. After a fully-reported hearing, the State Board of Property Tax Appeals entered its “Order No. 1” directing the Yuma Board to use the valuations placed on the properties before the reductions. The Yuma Board then passed a resolution stating that Order No. 1 of the State Board of Property Tax Appeals was entered without “due process,” and advised the latter that it would not comply and would use its own reduced values in placing the property assessments on the county’s tax rolls.
The State Department of Property Valuation then filed with this Court its petition for a writ of mandamus to compel the Yuma County Board to comply with the State Board of Property Tax Appeal’s order to enter the original values on the tax rolls.
In the hearing on the writ before this Court the Yuma County Board argued that because no notice was given to the property owners, as required by A.R.S. § 42-242, as amended, the order restoring the values to the original amounts was without due process, and therefore void, and that this Court should not issue a writ of mandamus requiring the Yuma County Board to comply with a void order. This argument misses the controlling legal point involved. A.R.S. § 42-242, as amended, reads as follows:
“§ 42-242. Increase of valuation; notice
“If the county board of equalization believes that the valuation of any property should be increased, it shall forward a copy of the notice of proposed increase by certified or registered mail to the person in whose name the property is listed and to the department at least five days prior to the July meeting of the county board, and no valuation may be raised by the board unless it is included in the notice. A copy of the notice shall be mailed to the person in whose name the property is listed. As amended Laws 1967, Ch. 107, § 36.”
In the instant case, if individual property owners had justifiable complaints, the Board could have corrected errors and mistakes, and could have granted or refused the petitioners’ requests in whole or in part. Had such action been taken here, this controversy probably would not have arisen. Instead, the Board acted not only upon the cases before it, but also on cases in which the property owners had not complained. Though the motive was to prevent a failure of equalization in the County, by lowering the values of 1,200 tracts of land in order that the 600 before the Board should not receive an unfair advantage, the method was highly improper. ' The Board chose to reject the State’s classification of farm land, and use its own, based on soil conditions. While this action perhaps equalized the farm land in that County to the satisfaction of the Board, there is no legal basis whatever for such procedure, and such a procedure could upset the uniform valuation required by law.
The notice of contest filed with the State Board of Property Tax Appeals indicates that:
“The farm land values in Yuma County conform to a state-wide pattern developed by the Department of Property Valuation, and any deviation from those values would necessitate state-wide changes if *574the Board of Property Tax Appeals is to maintain state-wide equalization of property values as required under Arizona Revised Statutes.”
Because of the time factor involved, such a complete state-wide reappraisal would have jeopardized the revenues of all taxing units.
On the record before us, it is clear that the issuance of the writ of mandamus does not involve the merits of the method used in fixing the land values, and does not require a determination of whether lack of notice to the property owners of the increase in their assessments met due-process requirements. The latter question is the subject of an annotation in 84 A.L.R. 197. If any property owner involved in the assessments described above wishes to litigate the question of notice or due process in his individual case, our decision here does not prevent his seeking redress in the courts as provided by law. They are not parties to this action, and we hold that the order in this case is without prejudice to their rights. But the County Board of Supervisors may not take that action for them, as has been done on this occasion.
 The only issue in the case before us is the correct interpretation of A.R.S. § 42 — 250, as amended. That section contemplates that the local board (1) make all changes ordered by the State Board, and (2) as soon as such changes are made, add up the columns of valuation, and “enter all totals on the roll.” This is short and clear, and there can be no mistake about its meaning. It is a purely ministerial act. From very early times it has been the rule that mandamus is the proper remedy to compel the performance of a ministerial act. In State v. Board of Supervisors of Yavapai County, 14 Ariz. 222, 127 P. 727, we said:
“The duty to extend, or cause to be extended, on the assessment-roll, the equalized values of all property of their county is clearly enjoined as a duty resulting from their office upon the board of supervisors and its clerk. * * * The writ of mandamus may be issued by the supreme * * * court to any * * * board * * * to compel the performance of an act which the law specifically enjoins as the duty resulting from an office.”
In addition to the above case, we have a specific statute which states:
“The Director [of the Department of Property Valuation] may * * * request the attorney general to initiate a mandamus action * * * if the director determines * * * that a county board of equalization has practiced discrimination in the valuation of property.” A.R.S. § 42-123, subsec. B, para. 5.
Permanent writ of mandamus was properly issued.
STRUCKMEYER, BERNSTEIN and LOCKWOOD, JJ, concur.
NOTE: Vice Chief Justice JESSE A. UDALL being absent from the State August 21, 1968, Judge MOLLOY of the Court of Appeals, Division 2, acted in his stead.